Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 11/24/2020, claim 38 has been cancelled and its limitations incorporated into claim 9.  Claim 14 was cancelled previously.  Claims 1-13 and 15-37 are pending.  Claims 1-8, 12, 13, and 18-37 stand withdrawn, and claims 9-11 and 15-17 are under current examination.

Election/Restrictions
Claims 9-11 and 15-17 are allowable. The restriction requirement among the species of glycoprotein, as set forth in the Office action mailed on 11/18/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/18/2015 is partially withdrawn.  Claims 12 and 13, directed to the species butyl-cholinesterase and human growth hormone (HGH) are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim, generic claim 9. However, claims 1-8 and 18-37, directed to the patentably distinct inventions as outlined in the restriction requirement mailed on 11/18/2015 remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joohee Lee on 01/11/2021.

The application has been amended as follows: 
In the claims:

Claims 1-8 and 18-37 have been cancelled.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner was unable to locate art to anticipate or render obvious the allowed claims, as noted previously on page 2 of the Office action mailed on 07/24/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-13 and 15-17 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617